                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI


VANESSA COONCE,                                              )
                                                             )
                  Plaintiff,                                 )
                                                             )
vs.                                                          )
                                                                       Case No. _______________
                                                             )
STATE FARM FIRE AND CASUALTY                                 )
COMPANY,                                                     )
                                                             )
                  Defendant,

                 NOTICE OF REMOVAL OF CAUSE TO THE UNITED STATES
               DISTRICT COURT FOR THE WESTERN DISTRICT OF MISSOURI

TO: THE HONORABLE JUDGE OF SAID COURT:

          The Petitioner, State Farm Fire and Casualty Company, Defendant herein, shows the Court

as follows:

          1.      That there was commenced and is now pending in the Circuit Court of Jackson

County, Missouri a civil action in which Vanessa Coonce is the Plaintiff, and the Petitioner herein,

State Farm Fire and Casualty Company, is the Defendant; said case captioned as Vanessa Coonce

v. State Farm Fire and Casualty Company, Case No. 2016-CV18863.

          2.      That said action is a civil suit, of which this Court has original jurisdiction under

the provisions of Title 28, U.S. Code, Section 1332, as amended, and is one which may be removed

to this Court by Petitioner, State Farm Fire and Casualty Company, Defendant therein, pursuant to

the provisions of Title 28, U.S. Code, Section 1441, in that it is a civil action wherein the amount

in controversy exceeds the sum or value of Seventy-Five Thousand and No/100 Dollars

($75,000.00), exclusive of interest and costs, and is between citizens of different states.

          3.      That said cause of action involves a controversy between citizens of different states,

to-wit:



               Case 4:20-cv-00950-BP Document 1 Filed 12/02/20 Page 1 of 3
101973756.v1
                 a.      The Plaintiff, Vanessa Coonce, is now, and was at the commencement of

         this action, a citizen of the State of Missouri.

                 b.      The Petitioner, State Farm Fire and Casualty Company, as Defendant, is

         now, and was at the commencement of this action, a citizen of and with its principal place

         of business in the State of Illinois.

         4.      That this Notice of Removal is filed within thirty (30) days after receipt by

Petitioner of a copy of the Plaintiff’s Petition for Damages setting forth the claim for relief by the

Plaintiff on which the action is based, wherein Plaintiff has sought damages in excess of Seventy-

Five Thousand and No/100 Dollars ($75,000.00) and therefore within the jurisdiction of this Court,

and the time for filing this Notice of Removal under the statutes of this United States has not

expired.

         5.      That there is filed herewith, and by reference made a part hereof, a true and correct

copy of all process, pleadings and orders filed in reference to the above-captioned matter in the

Circuit Court of Jackson County, Missouri.




                                          2 1 Filed 12/02/20 Page 2 of 3
               Case 4:20-cv-00950-BP Document
101973756.v1
WHEREFORE, Petitioner prays that further proceedings in the Circuit Court of Jackson County,

Missouri to be discontinued, and that this action be removed to the United States District Court

for the Western District of Missouri.


                                                   WALLACE SAUNDERS, P.C.


                                                   BY: /s/ Brian G. Boos______________
                                                       Brian G. Boos, MO #46131
                                                       200 NE Missouri Rd
                                                       Suite 224
                                                       Lee's Summit, MO 64086
                                                       (816) 251-4544 FAX - (913) 888-1065
                                                       bboos@wallacesaunders.com

                                                   ATTORNEYS FOR STATE FARM FIRE AND
                                                   CASUALTY COMPANY

The undersigned hereby certifies that a true and correct copy of the above and foregoing was
electronically filed with the United States District Clerk using the CM/ECF system which will
send notification and provide access to a copy of this filing on the 2nd day of December, 2020, to:

Scott G. Hunziker, MO #50400
Zerve, Miller Fingeret, Frank & Jadav
3009 Post Oak Blvd., Suite 1700
Houston, Texas 77056
(713) 350-3523 (713) 350-3607 Fax
shunziker@ZMFLaw.com

ATTORNEYS FOR PLAINTIFF

/s/ Brian G. Boos
Brian G. Boos
For the Firm




                                          3 1 Filed 12/02/20 Page 3 of 3
               Case 4:20-cv-00950-BP Document
101973756.v1
